Per curiam.
In April 1992, a complaint was filed with the Judicial Qualifications Commission against Whitfield County Chief Magistrate Jim Campbell (Respondent), alleging that Respondent had blatantly disregarded the law in that he had pled guilty to the offense of driving under the influence in Tennessee, and had additionally been indicted for illegally removing more than $15,000 in county funds from the Whitfield County Magistrate’s Court. Respondent was subsequently convicted of the misdemeanor offense of malpractice in office, and, in July 1992, was defeated in his bid for re-election.
Following an investigation by the Commission, Respondent filed an answer in which he admitted pleading guilty to the offense of driving under the influence, and further admitted that he had taken public monies for his personal use, but stressed that this was a common court practice. He denied that he had violated the Code of Judicial Conduct, and refused the Commission’s suggestion that he agree to never again serve as a judge in this state.
The Commission concluded that Respondent’s conduct constitutes “flagrant, knowing and deliberate” violations of Canons 1 and 2A of the Code of Judicial Conduct, and demands “sanctions of a severe nature.” The Commission recommends that Respondent be prohibited from ever again holding judicial office in this state. Rule 14 (a) of the Judicial Qualifications Commission.
The record of the hearing in this matter supports the findings and conclusions of the Commission.
It is therefore ordered that Jim Campbell is forever prohibited from holding judicial office in the State of Georgia.

Clarke, C. J., Hunt, P. J., Benham, Fletcher, Sears-Collins and Hunstein, JJ., concur.